COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                   §            No. 08-15-00200-CV
IN RE: JUAN CARLOS BERMUDEZ,
                                   §          ORIGINAL PROCEEDING

                 Relator.                        §            ON PETITION FOR WRIT OF

                                                 §                    MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Laura Strathmann, Judge of the 388th District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 9TH DAY OF JULY, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Rodriguez, J., dissenting